DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-6 are pending, presented for examination, and rejected as set forth below.

Response to Amendments
Applicant’s arguments, see page 3 of the response filed 20 December 2021, with respect to the rejections of Claims 1-5, 8, 11, 14, and 15 under various paragraphs of 35 U.S.C. 112 have been fully considered and, in view of the amendments filed concurrently with the arguments, are persuasive.  The rejections of Claims 1-5, 8, 11, 14, and 15 under various paragraphs of 35 U.S.C. 112 have been WITHDRAWN. 

Applicant’s arguments, see page 4 of the response filed 20 December 2021, with respect to the rejection of Claims 6, 7, 9, and 10 as having been anticipated by Fakih or Pardini under 35 U.S.C. 102(a)(1) have been fully considered and, in view of the amendments filed concurrently 

Applicant’s arguments with respect to rejections made in reliance on the Abbruzzese reference have been considered but are moot because the ground of rejection maintained does not rely on this reference for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fakih (Marwan Fakih, et al, Selenium Protects Against Toxicity Induced by Anticancer Drugs and Augments Antitumor Activity: A Highly Selective, New, and Novel Approach for the Treatment of Solid Tumors, 5 Clin. Colorec. Cancer 132 (2005)), Pardini (R.S. Pardini, Nutritional Intervention with Omega-3 Fatty Acids Enhances Tumor Response to Anti-Neoplastic Agents, 162 Chemico-Biological Interact. 89 (2006)), and Hsia (U.S. 6,197,295).
Applicants Claims are directed toward methods of improving cancer chemotherapy by administering a “nutritional supplement” containing defined amounts of each of DHA and selenium, while also administering a chemotherapy drug.  In the absence of any controlling definition of a “nutritional supplement” provided by applicants, any form of fish DHA or selenium supplementation will be construed as a “nutritional supplement” within the metes and bounds of the claim.  Dependent Claims 2, 3, and 4 place limitations on the chemotherapeutic drug to be administered, with Claim 5 specifying that the selenium is provided in the form of a peptide or amino acid prepared from selenium yeast; the inclusion of selenium yeast will be considered as necessarily including the peptide or amino acid prepared from selenium yeast.  Claim 6 requires the inclusion of additional components represented by the entirety of “Table 1” of the disclosure as originally filed.  
Fakih describes the coadministration of cisplatin and selenium in clinical settings.  (Pg. 133). Combinations of 5-methylselenocysteine and irinotecan were shown to improve the cure rate in head and neck tumors as well as multiple cell lines.  (Pg. 134).  Fakih also describes 200 micrograms daily selenium yeast as a chemo preventative agent for skin cancer, which gave rise to a significant reduction in cancer mortality and the incidence of cancers including lung, colorectal, and prostate.  (Pg. 133).  In addition to selenium compounds demonstrating the capacity to inhibit cellular proliferation in multiple cell lines and to induce apoptosis in doses as low as 10-50uM, daily selenium doses of between 200-4000 micrograms are reportedly associated with reductions in chemotherapy-related toxicities.  (Id.)
Abs.)  Pardini indicates that DHA combined with doxorubicin enhances doxorubicin sensitivity in a dose dependent manner and increased cellular uptake of the doxorubicin without altering efflux, resulting in a significant increase in intercellular doxorubicin concentrations.  (Pg. 90).  DHA administration improves response in cisplatin resistant cells.  (Pg. 93).  A variety of chemotherapeutic agents are described as suitably sensitized by such co-administration, including but not limited to doxorubicin, 5-fluorouracil, (pg.90), and each of the instantly claimed docetaxel and cisplatin (pg. 91-93).  DHA dosages of as low as 2.5 and as high as 100 uM are described as useful in such synergistic combinations, id., with DHA described as “the most potent ‘drug enhancing’ fatty acid.  (Pg. 94).  These ranges overlap and therefore render obvious those of the instant claims.  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Pardini suggests that nutritional supplementation with PUFA like the DHA of the instantly claimed fish oil increases response to chemotherapeutics and can increase uptake of anticancer drugs resulting in increased accumulation of these agents in tumors to improve chemotherapeutic response while reducing side effects.  (Pg. 102).
Hsia describes combining selenium yeast containing between 1000-5000ppm selenium to provide between 7mg – 5g/kg selenium without toxicity.  (Col.9, L.38-53).  Hsia indicates these selenium-content enhanced yeasts have use in improving anticancer effects to an additive or synergistic effect employing a variety of chemotherapeutic agents including each of the instantly claimed cisplatin and taxatere, which is another name for the instantly claimed docetaxel.  (Col.12, L.1-42).  
See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical).  
As such, it would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have used each of selenium in the form of selenium yeast and DHA in concentrations overlapping or falling within the ranges of the instant claims, and combined these with known chemotherapeutic agents such as cisplatin and docetaxel to improve the efficacy of the chemotherapeutic agents so formulated when administered to a subject in need of anticancer chemotherapy.  This is because each of selenium, in the form of selenium yeast, and fish oil in the form of the PUFA DHA are taught by the art as effective to both increase the efficacy of cancer chemotherapeutics with which they are combined, as well as to reduce the toxicity of the combined chemotherapy.  See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”).
Response to Arguments
20 December 2021 have been fully considered but they are not persuasive.
Applicants assert that Hsia looked for and did not identify synergistic chemotherapeutic effect employing selenium yeast.  The examiner notes that nothing of the portion of Hsia reproduced by applicants in their response stands for the conclusion they draw, that no synergistic effects were observed, and on this basis alone is unpersuasive.  Also contributing to the unpersuasive nature of this assertion is the fact that not only does Hsia assert achieving chemotherapeutic synergy is within the metes and bounds of the disclosure, but also that Pardini also suggests the supplementation of chemotherapy with selenium compounds provides chemotherapeutic synergy.  See, e.g., Pardini 93-95; 97.
Applicants assertion that Fakih, considered in a vacuum, also fails to teach chemotherapeutic synergy in the treatment of cancer is unpersuasive as nothing of the Examiner’s case asserts Fakih teaches such a thing.  Applicants are reminded that it is not possible to establish the non-obviousness of an invention rendered obvious by the combined teachings of multiple prior art references by arguing that each or any of the references relied upon fails to teach the entirety of the invention which has been claimed.  The absence of a single anticipatory reference is implied by both the reliance on the combined teachings of multiple references as well as the fact that the rejection being made is one of obviousness under 35 U.S.C. 103(a) rather than any of the subsections of 35 U.S.C. 102.  MPEP § 2145(IV), see In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness by attacking references individually where ... the rejections are based on combinations of references").
.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 6,197,295 in view of Pardini, above.  
Claims 1-3 of the ‘295 patent encompass treating cancer cells with chemotherapy agents including each of the instantly claimed cisplatin and taxotere (docetaxel), combined with selenium yeast in concentrations of between about 1000-5000ppm.  While this selenium concentration differs from that of the instant claims, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Aller, supra.  Per the teachings of Pardini, discussed in greater detail above, adding DHA in concentrations overlapping those claimed would be expected to improve treatment outcomes in cancer patients treated with such a combination, and are considered obvious variants of the claims of the ‘295 patent as a result.
Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive, as applicants have effectively not responded to the rejection in a substantive manner.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,905,725 in view of Pardini and Fakih, above.  
Claims 1-15 of the ‘725 patent encompass treating cancer and cancer cells with combinations of selenium, more specifically the amino acids or proteins obtained from selenium yeast, and fish oil, each of the ingredients recited as “Table 1” identical to the “Table 1” of the instant application, in combination with chemotherapy agents including each of the instantly claimed gefitinib, erlotinib, pemetrexed, cisplatin and docetaxel.  While the instant claims specify  selenium and “fish oil” concentrations to be used, and the ‘725 Claims do not, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Aller, supra.  Per the teachings of Pardini and Fakih, discussed in greater detail above, modifying the amounts of selenium yeast and DHA to concentrations overlapping those of the instant claims would be expected to improve treatment outcomes in cancer patients treated with such a combination, and are considered obvious variants of the claims of the ‘725 patent as a result.
Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive, as applicants have effectively not responded to the rejection in a substantive manner.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 6,576,233 in view of Pardini, above.  
Claims 1-3 of the ‘233 patent encompass treating cancer cells with chemotherapy agents including each of the instantly claimed cisplatin and taxotere (docetaxel), combined with selenium yeast in concentrations of between about 2000-5000ppm.  While this selenium concentration differs from that of the instant claims, differences in concentration or temperature Aller, supra.  Per the teachings of Pardini, discussed in greater detail above, adding DHA in concentrations overlapping those claimed would be expected to improve treatment outcomes in cancer patients treated with such a combination, and are considered obvious variants of the claims of the ‘233 patent as a result.  
Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive, as applicants have effectively not responded to the rejection in a substantive manner.

Allowable Subject Matter
While no claims are currently in condition for allowance, upon filing of a properly executed terminal disclaimer, and if rewritten in independent form incorporating all limitations of the claims from which it depends, the subject matter encompassed by instant Claim 6 would be allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613